Petition eor Rehearing.
(165 Pac. 1184.)
On petition for rehearing. Rehearing denied.
Mr. George M. Roberts, for the petition.

Mr. Lincoln M’Gormach, contra.

Department 1. Mr. Justice Burnett delivered the opinion of the court.
4. It will be remembered that this was an action by the assignee of a purchaser at a foreclosure sale to recover from the redemptioner the amount of money expended by the plaintiff in caring for and cultivating the orchard on the premises during his occupancy of the land. His total claim amounted to $1,074.45 and he credited upon it $166.89, the net amount he had re*259ceived from the sale of fruit grown there during the period he was in possession. Considering his demand, the court held in substance, speaking by Mr. Justice Benson, that he had made the expenditures as a volunteer without any request either express or implied or arising by operation of law on the part of the defendant and, hence, there could be no recovery for them. The petition for rehearing earnestly presses upon us that, independent of the statute, the court should allow the expenses incurred by the plaintiff by analogy to the rule which has allowed the judgment debtor to recover for the rents, issues, and profits accruing between the sale and his own redemption of the premises. The reason for this favor extended to the one indebted on the decree is found in the statute in these words:
“If the judgment debtor redeem at any time before the time for redemption expires the effect of the sale shall terminate and he shall be restored to his estate”: Section 249, L. O. L.
Beginning with Cartwright v. Savage, 5 Or. 397, the court has consistently held that this means complete restoration to the judgment debtor of his estate including as in that case what the purchaser had actually received from the realty while he had it in his custody. By the redemption the creditor has received his own with interest and such taxes as he may have paid on the holding during his occupancy. To allow him to take more out of the actual proceeds of the premises would be to sanction extortion permitting him to reap where he had not sown. By a Socratic argument in the Cartwright Case Mr. Justice McArthur disposes of the matter thus:
‘ ‘ How can the property be said to be restored to its original condition, if, when redeemed, the judgment *260debtor is obliged to take it back, denuded of tbe crops wbich he himself has sown, and wbich, but for the accidental circumstance that the sale was made just before harvest, he himself would have reaped?”
There is, therefore, statutory sanction for returning to the redemptioner tbe rents and profits accruing between sale and redemption for they are an inseparable adjunct of tbe estate wbich is restored to him. No counterpart to this is found in tbe Code by wbicb the purchaser may pile up disbursements in operating tbe premises and charge them to tbe judgment debtor.
5. On tbe other band tbe debtor cannot be permitted to make gain out of tbe purchaser where tbe latter bas not increased his store because of his possession. Under the Cartwright Case and others like it we take it to be established as a principle that if a redemptioner would recover from tbe purchaser, it must be shown that the latter bas actually collected rents due from a tenant whom be found in possession or bas bimself in very truth acquired net profits by reason of his having tbe land in charge. The statute gives the purchaser the right to tbe possession of tbe property from tbe day of sale until redemption, and that, too, without condition except as against waste as defined in Section 251, L. O. L., hence there can reasonably be no action by tbe redemptioner against tbe purchaser for mere use and occupation. The process of passing title by sale under a decree is not fulfilled until tbe delivery of tbe sheriff’s deed. Pending this tbe purchaser bolds the estate tentatively and must be prepared to restore it, not partly, but completely. He must deliver it without waste; but in tbe language of Section 251, L. O. L.,
“It shall not be deemed waste for the person in possession of tbe property at tbe time of sale, or entitled *261to possession afterwards, during the period allowed for redemption, to continue to use it in the same manner in which it was previously used; or to use it in the ordinary course of husbandry; or to make the necessary repairs to building thereon; or to use wood or timber on the property thereof; or for the repair of fences; or for fuel in his family while he occupies the property. ’ ’
The expenses the purchaser incurs under this section are for his own benefit and he cannot charge them to the redemptioner. What more of substantial gain he makes out of the property follows the estate as part of it when it is restored to the redemptioner. All his disbursements perchance may come to naught when the redemptioner pays to the sheriff after due notice the amount of the bid plus interest and taxes paid. The utmost that can be said is that for actual profit the purchaser must account, but for no more.
It has been aptly said that we cannot add to the burdens of the redemptioner. Neither can we increase his benefits where none have accrued; and unless he can show that the purchaser while in possession has acquired a net profit there can be nothing due from the latter. In short, the purchaser cannot load upon the redemptioner an amount of expenses which would virtually improve the original owner out of his property. Neither can the latter recover from the former something not realized by the occupation of the premises in excess of the permissible waste allowed by Section 251, L. O. L. The language quoted in the former opinion from 2 Jones on Mortgages (6 ed.), Section 1122, refers to a mortgagee in possession to which situation it must be limited and must be distinguished from the condition where a purchaser has taken charge of the property under the statute. The one who buys *262at a sale is a statutory personage, not a mortgagee in possession, although the twain have some common characteristics. When he invests his money it is subject to the legislative enactments governing that species of alienation and he cannot take more than is therein authorized, viz., the amount of his bid with interest and the taxes he has paid. Of course, in ascertaining whether or not there was a net gain the benefit of which accrues to the redemptioner, the matter of offsetting the expenses against the gross receipts might be involved. The conclusion is that the petition for rehearing must be denied.
Behearing Denied.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr. J ustice Harris concur.